Citation Nr: 0633132	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial increased evaluation for left 
knee strain, currently rated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for right 
knee strain, currently rated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for left 
AC joint arthrosis with shoulder strain, currently rated as 
10 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
status post left index finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.  The veteran's 
notice of disagreement indicated that he wanted to have 
personal conference with the Decision Review Officer at the 
RO.  However, this request was subsequently withdrawn as 
documented in an October 2003 report of contact. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2003, the veteran indicated that he was "going 
out for some MRI's and would submit [the] reports" to VA 
through his representative.  See October 2003 Report of 
Contact.  Since that time, no additional reports have been 
received and the record is void of any subsequent VA attempt 
to obtain those medical reports.  As such, additional action 
in this regard is needed.  See generally, Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Additionally, the record shows that the veteran was last 
afforded a VA fee-based examination in November 2002.  Given 
the amount of time that has passed since this last VA 
examination, the Board finds that another VA examination is 
required in order to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).  See generally, Green v. Derwinski, 1 Vet. 
App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Although the present appeal involves increased rating issues, 
the VA believes that Dingess/Hartman must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Since the Board is remanding this case for 
another VA examination, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his service 
connected left knee strain, right knee 
strain, left AC joint arthrosis with 
shoulder stain and status post left index 
finger fracture since 1992.  With his 
authorization, obtain records from each 
health care provider he identifies and 
associate these records with the claims 
file. 

2.  Thereafter, the veteran should be 
scheduled for an examination to determine 
the extent of his left knee strain, right 
knee strain, left AC joint arthrosis with 
shoulder stain and status post left index 
finger fracture.  The claims folder 
should be made available to the examiner 
for review.  The examiner should conduct 
range of motion testing and, to the 
extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  With respect to the veteran's 
knee disabilities, if there is evidence 
of recurrent subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate or severe.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the maximum 
allowable rating for the veteran's 
service-connected disabilities on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



